Citation Nr: 0824848	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1946 to December 
1947, and from December 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision in which 
the RO, inter alia, denied service connection for asbestosis.  
The veteran filed a notice of disagreement (NOD) in July 
2006, and the RO issued a statement of the case (SOC) in 
February 2007.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2007.

In July 2008, a Deputy Vice-Chairman of the Board granted a  
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007) and 
38 C.F.R. § 20.900(c) (2007).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).  

The veteran claims that he has asbestosis due to exposure to 
asbestos during service. With regard to such claims, VA's 
Adjudication Manual and Manual Rewrite, along with a VA 
circular on asbestos-related diseases, provide that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the lengthy latency period between 
exposure to asbestos fiber masses and the development of 
diseases including asbestosis, as well as the exposure 
information pertinent to the veteran.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988); Adjudication 
Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual 
Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  See also VAOPGCPREC 4-00 
(April 13, 2000).

The veteran claims that he was exposed to asbestos when he 
worked as a seaman's apprentice and deck hand aboard three 
Navy ships, as well as when he worked at the Brooklyn and 
Philadelphia Navy Yards tearing down and disposing of pipe 
insulation.  The veteran's personnel records reflect that he 
worked at the Philadelphia and Brooklyn receiving stations 
during World War II.  According to the Manual Rewrite, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to chrysotile 
products as well as amosite and crocidolite, containing 
asbestos fiber masses, since these varieties were used 
extensively in military ship construction.  M21-MR, Part 
IV.ii.2.C.9.g.  The authors of the Manual Rewrite note that 
many of these people have only recently come to medical 
attention because of the potentially long latent period 
between first exposure and development of disease.  Id.  
Given that the Manual Rewrite specifically notes the exposure 
to asbestosis-causing materials in Navy shipyard workers, and 
the fact that the veteran's service personnel records support 
his claim that he worked in Navy Shipyards during World War 
II, the evidence appears to support a finding that the 
veteran had in-service asbestos exposure .  See 38 C.F.R. 
§ 3.102 (2007); see also M21-MR, Part IV.ii.2.C.9.h 
(reminding adjudicators that on this question, reasonable 
doubt is to be resolved in favor of the claimant).

However, on the question of whether the veteran has 
asbestosis that is related to in-service asbestos exposure or 
post-service occupational exposure, the evidence is 
ambiguous.  A June 2005 VA chest CT scan was essentially 
negative, with minor right apical scarring.  However, the 
veteran's primary care physician, Dr. LaMancuso diagnosed him 
with asbestosis, in September 2001, and concluded in an 
August 2006 letter that there is a "strong possibility" 
that the veteran's pulmonary condition (to include COPD and 
asbestosis) is "reflective of his exposure to asbestos while 
working in Brooklyn Naval Yards during World War II."  
However, Dr. Mancuso did not explain the rationale for this 
conclusion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits).  

In a December 2001 letter, Dr. Wishnuff noted exposure to 
asbestos dating to 1948, and indicated that the veteran 
worked in a dusty environment without protection while 
working with or around asbestos.  He concluded that, based on 
examination of the veteran and his history, that the veteran 
has pulmonary abnormalities including asbestosis as a direct 
result of his asbestos exposure.  The veteran disputes that 
he was ever exposed to asbestos after service, and Dr. 
Wisnuff did not specifically describe any post-service 
asbestos exposure, or indicate whether he was referring to 
in-service asbestos exposure, post-service asbestos exposure, 
or both.  Dr. Mullin, a radiologist, concluded in a March 
1999 X-ray report that the veteran had bilateral parenchymal 
changes consistent with asbestosis, but did not express an 
opinion as to the etiology of the asbestosis.  In October 
1999, Dr. Arnal noted an abnormal "CXR" reading on 
pulmonary function testing, but concluded that asbestos 
exposure was not clinically significant, without explaining 
how he arrived at this conclusion.  See Miller v. West, 11 
Vet. App. at 348; Hernandez-Toyens v. West, 11 Vet. App. at 
382.

Thus, there is evidence that the veteran has asbestosis that 
may be related to asbestos exposure in service.  However, 
there is insufficient evidence on which to decide the claim 
because neither Dr. LaMancuso nor Dr. Arnal explained the 
rationale for their differing conclusions as to whether in-
service asbestos exposure caused the veteran's asbestosis (or 
pulmonary function test abnormality that could be indicative 
of asbestosis), Dr. Wishnuff did not explain whether he was 
referring to in-service or post-service asbestos exposure, 
and Dr. Mullin did not express an opinion as to the etiology 
of the veteran's asbestosis.  Under these circumstances, the 
Board finds that VA examination and medical opinion-
supported by fully stated rationale-is needed to resolve the 
claim for service connection for asbestosis.   See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Hence, the RO should arrange for the veteran to undergo VA 
respiratory/pulmonary examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
asbestosis.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for asbestosis.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
asbestosis. The RO should explain the 
type of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman  
(cited to above), as regards disability 
rating and effective date, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
respiratory/pulmonary examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should first indicate 
whether, in his opinion, the veteran has 
asbestosis.  If so, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
the veteran's asbestosis is the result of 
likely in-service asbestos exposure.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for asbestosis in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the  
appeal.  38 C.F.R. § 20.1100(b) (2007).


